Citation Nr: 1454593	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability of the back.  


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 until January 1989.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for disability of the back.

The Veteran's February 2009 application for compensation and pension (C&P) benefits has an annotation on the first page, in large bold letters, that the Veteran is homeless.  In May 2009 the RO requested a C&P examination for the Veteran, which was scheduled for June 2009.  The Veteran failed to report for his VA examination.  In October 2009 the RO issued a rating decision stating that the Veteran's failure to report meant that there is no competent evidence of a current disability or diagnosis, as well as no competent lay or medical evidence that a back condition was incurred or aggravated by military service.  

In October 2014, the Board conducted a video conference hearing with the Veteran and his representative.  At that hearing the Veteran's representative stated that the Veteran did not receive notice of his C&P examination due to his homelessness, and requested another examination date.  The representative also noted the RO's failure to assist the Veteran in obtaining service records, to include the Veteran's DD214 from his first period of service.  The representative indicated that the DD214 would be submitted after the hearing, but such has not been received.  

The Board has reviewed the Veteran's electronic file and notes that there is a May 2009 VA examination request submitted by the Boston RO, as well as a June 2009 document noting that the Veteran failed to report.  There is, however, no evidence in the file that the Veteran was notified of the examination date.  Additionally, the May 2009 VA examination request submitted by the Boston RO has the wrong zip code for the Veteran.  Specifically, the request lists the zip code as 02111 rather than 02108.  

Based upon review of the evidence, the Board finds that the evidence is unclear as to whether the Veteran was properly notified of his examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (vacating and remanding Kyhn v. Shinseki, 24 Vet. App. 228 (2011) which involved the presumption of regularity in notification of VA examinations).  Based on the above, and in consideration of Kyhn, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to determine the nature and etiology of any current back disability.

The most recent VA treatment records in the virtual claims file are dated March 18, 2010.  The Veteran's more recent VA treatment records should be obtained.  In this regard, the Veteran has reported treatment at VA medical facilities in Jamaica Plain, West Roxbury and West Palm Beach.  See VA Form 21-526 and hearing testimony.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he submit copies of his DD214s to VA.  

2. Request that the Veteran provide or authorize the release of records for all medical providers who have provided him treatment for a back disability, including Boston Orthopedic Group and Brigham and Women's.  See VA Form 21-526.  Provided that any necessary authorization is provided, request copies of all private treatment records identified by the Veteran.

3. Obtain any outstanding VA treatment records, including those from Jamaica Plain, West Roxbury and West Palm Beach.  See VA Form 21-526 and hearing testimony.

4. After the above has been completed, afford the Veteran a VA medical examination for disability of the back.  The examination should determine the nature and etiology of any diagnosed back disability.  The claims folder should be forwarded to the examiner for review, with special emphasis placed on the STRs, including the September 9, 1983, health record. 

Following review of the claims folder, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that any current back disability is related to the Veteran's active military service.

The examiner is asked to explain the reasons behind all opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  If the Veteran does not report for the examination, obtain a copy of the letter sent to him by the Veterans Health Administration informing him of the time, date and location of the scheduled examination and associate it with the electronic claims folder.

6.   After completing any further development readjudicate the Veteran's claim.  Such adjudication should specifically address all potential theories for service connection.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




